DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/19/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11-16 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieth (US 2008/0021782 A1) in view of Kahle (US 2012/0136475 A1).
a method of operating an electronically regulated return system for loaned objects, i.e., shopping cart (1), as illustrated in figures 1 and 6, and as mentioned at paragraphs 36, 37 and 41, for example, the method comprising:
providing a loaned object (1) with a fixedly connected communications module, i.e., electronic cart terminal (17), as illustrated in figure 6, and receiving with the communications module (17), a wirelessly transmitted first signal  (19), via signal transmitter (15), as mentioned at paragraph 43, of a transmission device (18) of a collection site (6), as illustrated in figures 4 and 5;
evaluating with the communications module, i.e., detector (17) via evaluation circuit (23), a position and a location of the loaned object (1), i.e., as mentioned at paragraph 43, last sentence, “[i]f now the shopping cart 1 of the type shown in FIG. 4 is stored in the collection point 6, the detector 17 that carries signal A receives the second light signal 19, recognizes the shopping cart 1 has been properly stored in a collection point 6 and generates signal B to forward to a customer card”, noting that this is representative of both a position and a location, and thereby using the first signal (19) for determining the position and/or the location of the loaned object (1) relative to the transmission device (18).  Note also that evaluation circuit (23) “generates signal A or signal B” which “recognizes whether the light signal is the first 16 or the second 19 (signal)”.
Regarding Claim 11, Wieth does not expressly teach evaluating with the communications module a location and a position of the loaned object.
evaluating with the communications module i.e., “a central RFID detection system”, as mentioned at paragraph 37, a location and a position/orientation of the loaned object, i.e., a power tool (10, 100) as illustrated at figures 2 and 7, and as mentioned at paragraphs 24, 36 and 37, paragraph 37 mentioning at the second to last sentence, that  “a determination of the orientation of the position of the three or four RFID circuits by a central RFID detection system effectively determines the orientation and location of the tool 100 and its operating element 108”.
See also figure 4, which illustrates communications module (49) and transmission device, i.e., radio (21).
Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the step of  evaluating with the communications module a location and a position of the loaned object, as taught by Kahle, in Weith’s shopping cart/loaned object return detection system, for the purpose of tracking an object such as a shopping cart, as to location and position/orientation.
Regarding Claim 12, Wieth teaches wherein the loaned object (1) is a hand movable trolley, as illustrated in figures 1, 2 and 4-6 and as mentioned at paragraph 36.
Regarding Claim 13, Wieth teaches which comprises wirelessly transmitting with the communications module (17) a second signal B to a communications terminal (11, 13, 25) of a user, wherein a content of the second signal B depends on the respective position and the location of the loaned object (1), as mentioned at paragraphs 37-41 and 44, which states “[t]he evaluation circuit 23 generates signal A or signal B for transfer to the customer card”, noting that paragraph 40 mentions that “[t]he chip card in particular can be provided with a transponder for wireless identification” and “can be written with information, in particular with the signal A and/or signal B”.  Paragraph 37 mentions in the last sentence that “ [i]f the data on orientation and distance are within the prescribed tolerances, the second detection means 7 generates the second signal B and sends it in turn to the central data processing system of the shopping center”.
Regarding Claim 14, Wieth teaches wherein the communications module of the user (25) is a telecommunications terminal (13), as illustrated in figures 3d and 6 and as mentioned at paragraph 13, i.e., “[i]t is also possible that the customer-owned data medium is a mobile telecommunication means, for example, a mobile phone that communicates through the mobile radio network or directly over an infrared interface or the like with the data processing system of the shopping center”.  See also paragraphs 25 and 41.
Regarding Claim 15, Wieth teaches, wherein the second signal B contains data that trigger at least one of a reward, an invoice, or a credit if the loaned object assumes a specific position and location at the collection site, as mentioned at paragraphs 2, 16, 17, 19, 37 and 38, for example.
transmitting the data of the second signal B by way of short-range wireless technology to the communications terminal of the user, as mentioned at paragraph 44, third sentence, noting again paragraph 40 mentions the wireless transponder for the chip card (11) and paragraph 41 mentions communication of signals A and B “through the mobile radio network” and that “[t]he signals A and B are…automatically and wirelessly generated”.
Regarding Claim 24, Wieth teaches an electronically controlled return system, i.e., shopping cart (1), as illustrated in figures 1 and 6, and as mentioned at paragraphs 36, 37 and 41, for example, comprising: a collection site (6) having a transmission device (8) associated therewith; a communications module (17) fixedly connected with a loaned object, i.e., shopping cart (1);
said communications module (17) having a receiver for receiving a wirelessly transmitted signal of said transmission device (8) of said collection site (6);
said communications module (17) having a transmission device, as mentioned at paragraph 41, which mentions a mobile phone communicating through either an infrared interface (14) or a mobile radio network, which at least implies a transmission device exists in communications module (17), for transmitting a signal to a communications terminal, i.e., mobile phone (13) or chip card (25), of a user returning the loaned object (1) at the collection site (6) and/or to a receiver (17) of a communications module fixedly connected with another loaned object (1).
said communications module being configured to evaluate a position and a location of said loaned object and to determine the position and the location of said loaned object relative to said transmission device using said wirelessly transmitted signal.
Regarding Claim 24, Weith does not expressly teach but Kahle teaches said communications module, i.e., “a central RFID detection system”, as mentioned at paragraph 37 and as illustrated in figure 7, second to last sentence, being configured to evaluate a position, i.e., “orientation”, and a location of said loaned object, i.e., tool (100), and to determine the position and the location of said loaned object (100) relative to said transmission device using said wirelessly transmitted signal, i.e. the “central RFID detection system”.  See also figure 4, which illustrates communications module (49) and transmission device, i.e., radio (21).
Regarding Claim 24, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided said communications module being configured to evaluate a position and a location of said loaned object and to determine the position and the location of said loaned object relative to said transmission device using said wirelessly transmitted signal, as taught by Kahle, in Weith’s shopping cart/loaned object return detection system, for the purpose of tracking an object such as a shopping cart, as to location and position/orientation.
Regarding Claim 25, see rejection of Claim 14, above.
.

Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieth (US 2008/0021782 A1) in view of Kahle (US 2012/0136475 A1), and further in view of Wiechers (US 2017/0024693 A1).
Regarding Claims 17, 19 and 20, Wieth teaches the system as described above.
Regarding Claim 17, Wieth does not expressly teach transmitting the data of the second signal B to the communications terminal of the user by way of a near field communications (NFC) signal.
Regarding Claim 17, Wieth does not expressly teach, but Wiechers teaches 
transmitting the data of the second signal B to the communications terminal of the user by way of a near field communications (NFC) signal, as mentioned at paragraph 159, which states that “[a]s an alternative to a Bluetooth connection, it is also possible to use another type of connection, such as an NFC connection or an RFID connection, for example”.
Regarding Claim 17, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an NFC communication connection format, as taught by Wiechers, for Weith’s wireless communication of the NFC communication format is a common wireless communication format well known and widely used for wireless communications.  
Regarding Claim 19, Wieth does not expressly teach linking the telecommunications terminal with the loaned object by way of short-range wireless technology, and checking a linkage before transmitting the data of the second signal, which triggers one of a reward, an invoice, or a credit.
Regarding Claim 19, Wieth does not expressly teach, but Wiechers teaches 
linking the telecommunications terminal with the loaned object by way of short-range wireless technology, and checking a linkage before transmitting the data of the second signal, which triggers one of a reward, an invoice, or a credit, as mentioned at paragraph 88, for example, which mentions as follows.
[0088] By way of example, obtaining the request to grant access to a space and checking the authorization of the request to grant access to a space correspond to obtaining a request to set up a communication link and checking the authorization of the request to set up a communication link. For example, the request to grant access to a space and the request to set up a communication link differ only by virtue of command information contained therein that indicates whether access to a space needs to be granted or whether a communication link needs to be set up, for example. Accordingly, the disclosures pertaining to obtaining a request to set up a communication link and to checking the authorization of the request to set up a communication link are accordingly also intended to apply to obtaining the request to grant access to a space and checking the authorization of the request to grant access to a space.
Emphasis provided.  Note that by obtaining authorization, the link is checked as to its viability before data is transmitted.  
linking the telecommunications terminal with the loaned object by way of short-range wireless technology, and checking a linkage before transmitting the data of the second signal, which triggers one of a reward, an invoice, or a credit, as taught by Wiechers, in Weith’s wireless communication system, for the purpose of checking the viability of the communication link before transmission is performed.
Regarding Claim 20, see rejection of Claim 17, above.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieth (US 2008/0021782 A1) in view of Kahle (US 2012/0136475 A1), and further in view of Vasgaard et al (US 2017/0219354 A1).
Regarding Claim(s) 18, Wieth teaches the system as described above.
Regarding Claim 18, Wieth does not expressly teach wherein the second signal B contains data with information about a specific position and location of the loaned object to be achieved if the loaned object has not yet assumed the specific position.
Regarding Claim 18, Wieth does not expressly teach, but Vasgaard teaches 
wherein the second signal B contains data with information about a specific position and location of the loaned object to be achieved if the loaned object has not yet assumed the specific position, noting that Vasgaard teaches a cart tracking 
Regarding Claim 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the second signal B contains data with information about a specific position and location of the loaned object to be achieved if the loaned object has not yet assumed the specific position, as taught by Vasgaard, in Weith’s return system and method for the purpose of tracking shopping carts throughout the system.  
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieth (US 2008/0021782 A1) in view of Kahle (US 2012/0136475 A1), and further in view of Jones et al (US 2017/0162215 A1).
Regarding Claim(s) 21-23, Wieth teaches the system as described above.
Regarding Claim 21, Wieth does not expressly teach wirelessly transmitting with the communications module a third signal C, based on which a communications module of a second loaned object determines the position and/or the location of the second object relative to the first object.
wirelessly transmitting with the communications module a third signal C, based on which a communications module of a second loaned object determines the position and/or the location of the second object relative to the first object, noting that Jones teaches a third signal that represents nested shopping carts, which includes both a first and a second loaned object, i.e., a shopping cart, as mentioned at paragraph 24, third sentence, that states that “[t]he match can indicate…that an item container (cart) is being nested with one or more other item containers, that multiple item containers (carts) are being removed from a corral…” for example. 
Regarding Claim 21, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wirelessly transmitting with the communications module a third signal C, based on which a communications module of a second loaned object determines the position and/or the location of the second object relative to the first object, as taught by Jones, in Weith’s return system and method for the purpose of tracking shopping carts throughout the system, including when they are in a nested configuration.  Note that it would have been obvious to have converted the audio frequency signature of multiple nested into a signal through filters and audio to digital converters that condition the signals as mentioned at paragraph 20, to thus cause the output of various signals depending upon the case of a single cart or multiple carts, as mentioned at paragraph 24.  
wirelessly transmitting a fourth signal D in an area of a business, which is received by the communications module of a loaned object when the loaned object is located in the area.
Regarding Claim 22, Wieth does not expressly teach, but Jones teaches wirelessly transmitting a fourth signal D in an area of a business, which is received by the communications module of a loaned object when the loaned object is located in the area, noting paragraph 24 of Jones teaches the identification of a variety of conditions and locations of carts, such as being identified as located near a corral, or at a door of a shopping facility/business, noting also that paragraph 16 and figure 2 define “one or more predefined locations (206, 208).  Paragraph 18 also mentions in the fourth to the last sentence, that “different microphones could capture the sound at different times, and thus be used to determine a location where the sound occurred”, which indicates that any location of a cart may be detected based upon the amount and location of microphones/acoustic sensors.  See the motivational statement from Claim 21, above.
Regarding Claim 23, Wieth teaches wherein the second signal B is configured to trigger at least one of a reward, an invoice, or a credit and a value of the reward, the invoice, or the credit depends on whether the loaned object has traversed a specific area, as mentioned at paragraph 22, which in the last sentence, “[i]t is helpful if the signals A and B are each stored together with a time stamp on the customer owned data medium in order to only have to issue the bonus .
Response to Arguments
Applicant’s arguments with respect to Claim(s) 11-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Jones ‘462 is cited as teaching tracking shopping carts and whether or not they are located within shopping cart corral by analyzing radio frequency signals, as mentioned at paragraphs 14 and 47.
French ‘826 is cited as teaching tracking shopping carts and whether or not they are located within shopping cart corral, as mentioned at paragraphs 8, 16 and 25.
Fowler ’228 is cited as teaching a system for detecting an orientation/direction of the shopping cart in a corral, as mentioned at Claim 2.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 1, 2021